DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-115 are presented for examination.
Claims 1-92 have been canceled.
Claims 93-115 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 93-115 recite the limitation “…at least one target vehicle…”, “…the target vehicle …” The Examiner suggests deleting “the target vehicle” and inserting “the at least one target vehicle” to be consistent with the claimed terminologies, thereby, avoiding confusion. Appropriate correction is required. 
Claim 109 recites the limitation “the host vehicle” The Examiner suggests deleting the term to be consistent with the claimed terminologies, thereby, avoiding indefiniteness, confusion, and vagueness. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 93-99, 101-106, 108-113, and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pub. No.: 2017/0316694A1: hereinafter “Ryu”) in view of Yavitz (US Pub. No.: 2017/0190286 A1: hereinafter “Yavitz”).

          Consider claims 93, 102, and 109:
                    Ryu teaches a navigation system, computer-implemented method , and  non-transitory, computer-readable storage medium for a host vehicle (e.g., “…A vehicle is provided to detect a failure of rear brake lamps of a preceding vehicle. The vehicle includes a distance detection unit that detects a distance from the vehicle to the preceding vehicle, an image acquisition unit that acquires an image of the preceding vehicle, and a controller that detects the failure of a rear brake lamp of the preceding vehicle occurs using a speed of the preceding vehicle obtained using information of variations in the detected distance and the acquired image of the preceding vehicle…”), the system comprising: at least one processing device programmed to: receive, from a camera (e.g., “…The image acquisition unit 120 may be an imaging device configured to acquire an image of the preceding vehicle. For example, the image acquisition unit 120 may be a lane departure warning (LDW) camera…”), a plurality of images representative of an environment ahead of the host vehicle (e.g., “…an image acquisition unit configured to acquire an image of the preceding vehicle…”); analyze the plurality of images to identify at least one target vehicle in the environment ahead of the host vehicle (e.g., “…detect the failure of the rear brake lamp of the preceding vehicle…”); identify, based on analysis of the plurality of images, at least one brake light associated with the target vehicle (e.g., “…the controller 150 may be configured to detect the failure of the rear brake lamp of the preceding vehicle when the speed of the preceding vehicle is reduced and the rear brake lamp of the preceding vehicle detected from the acquired image is not turned on…”).
(e.g., the failure of the brake lights) of the at least one brake light (See Ryu, e.g., “…detect the failure of the rear brake lamp of the preceding vehicle…” of Abstract, ¶ [0005]-¶ [0009], ¶ [0035], ¶ [0038]-¶ [0039], ¶ [0041]-¶ [0045], and Figs. 1, 5-7 elements 110-170, steps S110-S360). Ryu further teaches “… detect the failure of the rear brake lamp of the preceding vehicle when the speed of the preceding vehicle is reduced and the rear brake lamp of the preceding vehicle detected from the acquired image is not turned on (e.g., remains off or is not illuminated)…”, therefore, Ryu clearly teaches “at least one characteristic associated with the changes in the illumination state of the at least one brake light”. However, Ryu does not explicitly teach and cause a navigational change for the host vehicle based on the identified at least one characteristic associated with the changes in the illumination state of the rear light. 
                     In an analogous field of endeavor, Yavitz teaches and cause a navigational change for the host vehicle based on the identified at least one characteristic associated with the changes in the illumination state of the rear light (See Yavitz, e.g., “…a display configured to be mounted or projected on the rear window of a lead vehicle. The speed is displayed in red if the vehicle is decelerating and green if the vehicle is accelerating. It blinks white if the speed is constant. The display is also readable to the driver of the lead vehicle when viewed through the rear view mirror of the lead car…”, “…the rear speed indicator 20 may replace the elevated brake light 18, or it may be combined with the elevated brake light 18…”, therefore, causing the rear car driver to avoid any mishaps, of Abstract, ¶ [0026], ¶ [0027], and Fig. 5 elements 14-24).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of Ryu by adding the above features, as taught by Yavitz, so as to avoid collisions and enjoy a seamless, robust, and enhanced driving experience. 

          Consider claims 94, 103, and 110:
                    The combination of Ryu, Yavitz teaches everything claimed as implemented above in the rejection of claims 93, 102, and 109. In addition, Ryu teaches wherein the at least one characteristic includes a frequency at which the illumination state of the at least one brake light changes (e.g., “… detect the failure of the rear brake lamp of the preceding vehicle when the speed of the preceding vehicle is reduced and the rear brake lamp of the preceding vehicle detected from the acquired image is not turned on (e.g., remains off or is not illuminated)…”). 

         Consider claims 95, 104, and 111:
                    The combination of Ryu, Yavitz teaches everything claimed as implemented above in the rejection of claims 93, 102, and 109. In addition, Ryu teaches wherein the at least one characteristic includes a length of time the at least one brake light remains illuminated after activation (e.g., “…the controller 150 may be configured to detect the failure of the rear brake lamp of the preceding vehicle when the speed of the preceding vehicle is reduced and the rear brake lamp of the preceding vehicle detected from the acquired image is not turned on…”). 

         Consider claims 96, 105, and 112:
                    The combination of Ryu, Yavitz teaches everything claimed as implemented above in the rejection of claims 93, 102, and 109. In addition, Ryu teaches wherein the at least one characteristic includes a number of times over a predetermined time interval that the at least one brake light is activated (e.g., “…the controller 150 may be configured to detect the failure of the rear brake lamp of the preceding vehicle…”). 

          Consider claim 97:
                    The combination of Ryu, Yavitz teaches everything claimed as implemented above in the rejection of claim 93. Yavitz teaches wherein causing the navigational change for the host vehicle includes causing an adjustment of a navigational actuator of the host vehicle (See Yavitz, e.g., “…a display configured to be mounted or projected on the rear window of a lead vehicle. The speed is displayed in red if the vehicle is decelerating and green if the vehicle is accelerating. It blinks white if the speed is constant. The display is also readable to the driver of the lead vehicle when viewed through the rear view mirror of the lead car…”, “…the rear speed indicator 20 may replace the elevated brake light 18, or it may be combined with the elevated brake light 18…”, , therefore, making the rear car driver to avoid any mishaps, of Abstract, ¶ [0026], ¶ [0027], and Fig. 5 elements 14-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of Ryu by adding the above features, as taught by Yavitz, so as to avoid collisions. 

          Consider claim 98:
                    The combination of Ryu, Yavitz teaches everything claimed as implemented above in the rejection of claim 97. Yavitz teaches wherein the navigational actuator includes at least one of a steering mechanism, a brake, or an accelerator (See Yavitz, e.g., “…the rear speed indicator 20 may replace the elevated brake light 18, or it may be combined with the elevated brake light 18…”, , therefore, making the rear car driver to avoid any mishaps, of Abstract, ¶ [0026], ¶ [0027], and Fig. 5 elements 14-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of Ryu by adding the above features, as taught by Yavitz, so as to avoid any collisions, to have a smooth ride. 

          Consider claim 99, 106, and 113:
                    The combination of Ryu, Yavitz teaches everything claimed as implemented above in the rejection of claims 93, 102, and 109. Yavitz teaches wherein the navigational change for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and the target vehicle (See Yavitz, e.g., “…the rear speed indicator 20 may replace the elevated brake light 18, or it may be combined with the elevated brake light 18…”, , therefore, making the rear car driver to avoid any mishaps, of Abstract, ¶ [0026], ¶ [0027], and Fig. 5 elements 14-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of Ryu by adding the above features, as taught by Yavitz, so as to avoid any collisions, to have a smooth ride. 

         Consider claims 101, 108, and 115:
                    The combination of Ryu, Yavitz teaches everything claimed as implemented above in the rejection of claims 93, 102, and 109. Yavitz teaches wherein the at least one characteristic includes a pattern over a period of time (e.g., “…the controller 150 may be configured to detect the failure of the rear brake lamp of the preceding vehicle when the speed of the preceding vehicle is reduced and the rear brake lamp of the preceding vehicle detected from the acquired image is not turned on…”).

Claims 100,  107, and 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Yavitz, and in further view of Mimura et al. (US Pub. No.: 2019/0138002 A1: hereinafter “Mimura”).

         Consider claims 100,  107, and 114, :
                    The combination of Ryu, Yavitz teaches everything claimed as implemented above in the rejection of claims 93, 102, and 109. However, the combination of Ryu, Yavitz does not explicitly teach wherein the navigational change for 
                     In an analogous field of endeavor, Mimura teaches and cause a navigational change for the host vehicle based on the identified at least one characteristic associated with the changes in the illumination state of the rear light (See Mimura, e.g., “…When the subject vehicle M needs to perform acceleration/deceleration for movement to the lateral side of the lane change target position TA, at this time, overtaking the vehicle mA running ahead needs to be avoided. For this reason, the locus candidate generating unit 146B predicts future states of the three surrounding vehicles and sets a target speed such that there is no interference with each of the surrounding vehicles…” of Abstract, ¶ [0101], Fig. 9).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the combination of Ryu, Yavitz by adding the above features, as taught by Mimura, so as to allow a vehicle occupant to perform a part of monitoring of the surroundings in the automated driving. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
          LEE at el. (US Pub. No.: 2003/0128112 A1) teaches “Wireless speed indicating system of automobile transmits signal of speed change of preceding automobile to following automobile by wireless means. If preceding automobile is slowing down, an 

          MATSUI et al. (US Pub. No.: 2016/0379350 A1) teaches “A failure detection system includes: an information processing device mounted in a vehicle or installed on a road; and a vehicle-mounted device mounted in another vehicle. The information processing device includes: a lighting determination device of a rear lamp of a periphery vehicle; an acquisition device of vehicle identification information of the periphery vehicle; and a transmission control device transmitting result information of lighting determination and the vehicle identification information to the vehicle-mounted device. The vehicle-mounted device includes: a vehicle determination device determining whether the periphery vehicle is the another vehicle; and an output device producing an output in accordance with the result information when the periphery vehicle is the another vehicle.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667